Citation Nr: 1703513	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-28 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sinusitis. 

2. Entitlement to service connection for bilateral upper extremity carpal tunnel syndrome (CTS). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.M. Casula, Casula


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1982 to September 2006. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2008 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2013, the Board remanded the matter for further development.  In February 2016, the Board again remanded this matter.  Although further delay is regrettable, for reasons set forth below this matter must again be remanded.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to complete the development originally ordered by the Board in February 2016.  A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Additionally, there is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The absence of a copy of the notice letter in the claims file does not necessarily constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011); but see Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).    

In the February 2016 remand, the Board noted that although the record showed that the Veteran was scheduled for examinations for which he did not report, it was unclear as to whether all efforts were undertaken to assist the Veteran because there was no documentation in the record showing that the Veteran was properly notified of the date of his examinations.  Rather, the only evidence was a print out from the VA Medical Center showing that the examinations had been cancelled and a Report of General Information, in which an RO employee indicated that the Veteran was out of the country for several months.  Accordingly, in the February 2016 remand, the Board concluded that in affording the Veteran all benefit of the doubt, he should be provided another opportunity to report for examinations.  The Board directed that a letter must be sent to the Veteran and associated with the claims file indicating that if the Veteran did not report for a scheduled examination, "documentation must be obtained which shows that notice scheduling the examination was sent to the last known address."  

In a letter dated in May 2016, the Veteran was advised by the RO that they had asked the VA medical facility nearest him to schedule him for an examination in connection with his claim.  The Veteran was also advised that they would notify him of the date, time, and place of the examination, and that if he could not keep the appointment or wanted to be re-scheduled, he should contact the medical facility on the appointment notice as soon as possible.  

Of record is a document titled "Compensation and Pension Exam Inquiry" showing that the Appeals Management Center (AMC) requested DBQs for the Veteran in May 2016.  The AMC advised that a copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  The AMC also advised that if the Veteran failed to report, the claims folder must indicate whether the notification letter was returned as undeliverable, and that they "must obtain and associate with the claims file (a copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility."  

In a supplemental statement of the case (SSOC) dated in June 2016, it was noted that a VA examination was scheduled for the Veteran at the VAMC Biloxi on June 16, 2016, but that he failed to report for this VA examination scheduled.  No notice letter is associated with the claims file.  Thus, the RO and/or AMC has not yet complied with the February 2016 Board remand directives.  Therefore, this matter must be remanded for compliance with the instructions of the previous remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Biloxi VA Medical Center and request copies of any letters sent to the Veteran regarding scheduling the VA examinations in June 2016.  If any such letters are received, associate them with the claims file.  If this record is not available, or the search for any such record otherwise yields negative results, that fact must clearly be documented in the claims file, and VA examinations must be scheduled as set forth below.  If a copy of the letter is obtained, then VA examinations need to be scheduled.

2.  If copies of notice letters to the Veteran cannot be obtained, provide the Veteran with an appropriate examination to determine the etiology of his claimed sinusitis.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

First, is there a diagnosis of sinusitis?

Second, for any diagnosed sinusitis, is it at least as likely as not (50 percent or greater probability) that the disorder had onset in, or is otherwise caused by, the Veteran's military service.  The examiner must specifically address the facts as provided in the 2013 Board remand. 

3.  If copies of notice letters to the Veteran cannot be obtained, provide the Veteran with an appropriate examination to determine the etiology of his bilateral upper extremity carpal tunnel syndrome.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

First, is there a diagnosis of right and/or left upper extremity CTS?

Second, for any diagnosed CTS, is at least as likely as not (50 percent or greater probability) that the disorder had onset in, or is otherwise caused by, the Veteran's military service.  The examiner must specifically address the facts as presented in the 2013 remand.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

